Case 20-22974-CMB        Doc 575    Filed 07/02/21 Entered 07/02/21 14:15:31           Desc Main
                                   Document     Page 1 of 3



                IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      :
                                             :
 ED’S BEANS, INC., D/B/A                     :       Bankruptcy Case No. 20-22974-CMB
 CRAZY MOCHA,                                :
 CRAZY MOCHA COFFEE, CRAZY                   :       Chapter 11 (Subchapter V)
 MOCHA COFFEE COMPANY,                       :
 KIVA HAN, KIVA HAN COFFEE,                  :       Related Docket No. _____298
 KH AND KHC,                                 :
                                             :       Docket No. ______
          Debtor.                            :

                                             :       Hearing Date: August 12, 2021 @ 2:30 p.m.
                                             :
                                             :       Response Date: August 5, 2021

    SUMMARY OF THE AMENDED PLAN AND DISTRIBUTIONS TO CREDITORS

        This concise summary of the Amended Plan, consistent with Local Rule 3016-2, describes
 with particularity the treatment of each class of Creditors and the source of funding for the
 Amended Plan.
        The Amended Plan proposes to pay the Debtor’s creditors from, for example, cash flow
 from operations, sale of assets, infusion of capital, and loan proceeds:.
         The Amended Plan provides for the following classes of claims and interests for priority
 claims, secured claims, general unsecured claims, and equity interests:

   Class #                  Class Description                    Impaired or        Amended
                                                                 Unimpaired            Plan
                                                                                     Section
      1         Ally Financial (Auto Loan)                    Unimpaired           2.2.1
      2         The Bank of New York Mellon (Security         Unimpaired           2.2.1
                Deposit)
      3         First Commonwealth Bank SBA Commercial        Impaired             2.2.1
                Term Loan and Line of Credit
      4         American Express National Bank (Merchant      Impaired             2.2.1
                Loan)
      5         Swift Financial, LLC (PayPal Loan)            Impaired             2.2.1
      6         Small Business Administration (EIDL)          Impaired             2.2.1
      7         Nissan Motor Acceptance Corp. (Auto Loan)     Impaired             2.2.1
      8         Employees Holding Section 507(a)(4)           Impaired             2.2.2
                Priority Claims
      89        General Unsecured Claims                      Impaired             2.2.3


                                                 1
Case 20-22974-CMB        Doc 575     Filed 07/02/21 Entered 07/02/21 14:15:31            Desc Main
                                    Document     Page 2 of 3



     910       Equity Interest Holders                         Unimpaired            2.2.4

        The Amended Plan proposes to pay administrative and priority claims in full unless
 otherwise agreed. The Depending on the amount of lease rejection damage claims asserted and
 allowed, the Debtor estimates approximately 52% to 4% will be paid on account of general
 unsecured claims pursuant to the Amended Plan.

      The specific treatment of the classes of claims and interest are set forth in Article 2 of the
 Amended Plan.

         Only holders of Allowed Claims in a class identified as impaired may vote on whether to
 accept or reject the Amended Plan. A class accepts the Amended Plan when more than one-half
 (1/2) in number and at least two-thirds (2/3) in dollar amount of the Allowed Claims that actually
 vote, vote in favor of the Amended Plan. Also, a class of Equity Interest holders accepts the
 Amended Plan when at least two-thirds (2/3) in amount of the allowed Equity Interest holders that
 actually vote, vote in favor of the Amended Plan. A class that is not impaired is deemed to accept
 the Amended Plan.




                                                 2
Case 20-22974-CMB     Doc 575    Filed 07/02/21 Entered 07/02/21 14:15:31   Desc Main
                                Document     Page 3 of 3




 IF THE DEBTOR DOES NOT OBTAIN THE NECESSARY ACCEPTANCES FROM THE
 IMPAIRED CLASS OF CREDITORS, THE DEBTOR INTENDS TO PROCEED TO
 CONFIRMATION OF ITS AMENDED PLAN THROUGH THE “CRAM DOWN”
 PROVISIONS OF 11 U.S.C. §1191(b).



 LEECH TISHMAN FUSCALDO & LAMPL, LLC

 /s/ John M. Steiner__________________________
 John M. Steiner
 jsteiner@leechtishman.com
 Crystal H. Thornton-Illar
 cthornton-illar@leechtishman.com
 525 William Penn Place, 28th Floor
 Pittsburgh, Pennsylvania 15219
 (412) 261-1600
 Counsel for the Debtor




                                           3
